Citation Nr: 1641726	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  04-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from December 1978 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2008, May 2014, April 2015, September 2015, and July 2016.  This matter was originally on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The case comes to the Board from the Montgomery, Alabama, RO.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

A chronic right knee disability was not manifested during service and is not shown to be related to or made worse by active service or service-connected disability; arthritis was not manifested within a year of separation from service.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or aggravated by service and is not causally related to or aggravated by a service-connected disability; arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's November 2008, May 2014, April 2015, September 2015, and July 2016 Remands, the AOJ obtained outstanding VA and private treatment records, scheduled VA examinations and obtained medical opinions to determine the etiology of the Veteran's right knee disorder, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2008, May 2014, April 2015, September 2015, and July 2016 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2004, March 2006, May 2008, and December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether a chronic right knee disorder is factually shown during service.  The Board concludes it was not.  

The Veteran's service treatment records indicate that he presented in December 1981 with complaints of weak knees for three months.  Physical examination of the right knee demonstrated no edema, discoloration, or tenderness.  There was crepitus.  The Veteran was diagnosed as having chondromalacia of the right knee.

Reviewing findings in service of right knee chondromalacia, the Board cannot conclude a "chronic" right knee condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the clinical examination for separation from service, the Veteran's lower extremities were evaluated as normal.  In addition, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having a trick or locked knee.  Thus, there is no medical evidence that shows that the Veteran sustained a chronic or continuing right knee disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of right knee arthritis was not until many years after the Veteran's discharge from service.  There is no indication of arthritis on x-rays in September 2002, May 2007, and March 2009.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  At the September 2002 VA examination, the Veteran gave a history of having noted problems of the right knee "for the past seven to eight years."  In light of the clear denials from the Veteran of continuity of symptomatology, service connection is not warranted under 38 C.F.R. § 3.303(b).  

It is noteworthy that the Veteran filed claims for compensation in November 1983 for his lumbar spine disorder and in May 1997 for his lumbar spine disorder, a left knee disorder, and a right ear disorder.  It is reasonable to conclude that if he believed that he had a right knee disorder that was related to service, he would have claimed service connection for in either November 1983 or May 1997.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the appellant clearly has a current disability.  He was diagnosed as having right knee osteoarthritis in May 2015.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

On VA examination in August 1997, the right knee demonstrated fairly good range of motion.  On VA examination in April 2001, the right knee demonstrated flexion to 115 degrees with moderate limitation due to pain.  

The September 2002 VA examiner noted that the Veteran gave a history of having problems of the right knee for the prior seven to eight years and attributed his right knee pain to having to bear more weight on the right knee after surgery for his left knee.  There were no medical records available for review.  The examiner noted that physical examination was difficult to accomplish because of his inability to stand up or sit or lie in a supine position for a period of time.  There was generalized tenderness in the knee joints.  X-rays of the knees were normal.  The VA examiner diagnosed right knee pain secondary to chronic left knee and chronic low back disorders.  

VA treatment records indicate that physical examination in March 2005 revealed bilateral knee crepitance.  X-rays of the knees in April 2005 were normal.  A diagnosis of arthralgia of the knees was rendered in August 2005.  Clinical examination in September 2005 showed that pain response on examination of the right knee was inconsistent and inappropriate.  X-rays of the knees did not show any bony abnormality.    

The Veteran underwent VA examination in May 2007 at which time he mentioned that the right knee had been hurting for 10 years and that in 1995 the pain started.  He reported that the pain level was 9/10 all the time and that his knee swelled intermittently but did not lock.  The Veteran mentioned that his right knee was weak and also fatigued and that it was stiff once every two weeks.  He indicated that he could not bend the knees at all and stated that it hurt his back if he bent his knees.  The examiner noted that movements of the knees could not be checked since he complained of severe pain and that he could not move.  The examiner found the examination to be inadequate due to the Veteran's inability to undergo the examination.

The Veteran underwent VA examination in March 2009 at which time he complained of constant burning, aching pain in his right knee primarily on the medial aspect.  Physical examination demonstrated flexion to 60 degrees and extension to zero degrees.  The Veteran complained of tenderness of the entire right lower extremity from the groin to the ankle - there was no area that was not tender.  There was no increased heat, redness or swelling about the right knee.  Patellofemoral compression caused no pain.  McMurray sign was negative.  X-rays of the right knee failed to reveal any evidence of bone, joint or soft tissue abnormality.  The Veteran was diagnosed as having right knee pain.  After review of the Veteran's claims file, the examiner opined that it was less likely as not that the Veteran's right knee condition was either caused by or aggravated by his military service.  The examiner noted that the Veteran's subjective complaints were not warranted on the basis of objective findings on examination or x-ray review.  

The Veteran underwent VA examination in December 2012 at which time he reported that he fell during active service and injured both knees and had daily pain in both knees.  He also noted that he put all his weight on his right knee because of pain in his left knee.  Physical examination of the right knee revealed flexion to 125 degrees, extension to zero degrees, and normal muscle strength.  The Veteran was diagnosed as having mild osteoarthritis of the right knee due to aging.  After reviewing the claims file and physical examination of the Veteran, the examiner opined that the Veteran's right knee osteoarthritis was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that service medical records did not document abnormality in his right knee caused by his left knee, that private orthopedic records did not note problems in the right knee in the October 1996 post-operative examination, and that the examiner did not locate documentation of strain in his right knee caused by his left knee in VA physical medicine records.  The examiner opined that current symptoms in the Veteran's right knee were more likely than not due to poor conditioning and inappropriate use of a cane.  The examiner also noted that there was no documentation of abnormality in the Veteran's right knee in his service treatment records and that there was no documentation that his left knee surgery caused severe symptoms in his right knee in private orthopedic records.  

The Veteran underwent VA examination in July 2014 at which time the examiner opined that it was less likely than not that the Veteran's right knee condition was proximately due to or the result of the Veteran's service-connected condition and noted that there was no severe gait disturbance identified to suggest the left knee as etiology for any right knee condition.  The examiner also noted that the Veteran had minimal, borderline osteoarthritis to a symmetric degree in both knees which in the right knee was likely due to chronic wear and tear over time since discharge.  

The Veteran underwent VA examination in May 2016.  After reviewing the file, the examiner stated that she agreed with the July 2014 opinion, "There is no severe gait disturbance identified to suggest the left knee as etiology for any right knee condition.  He has minimal, borderline osteoarthritis to a symmetric degree in both knees which, in the right knee, is likely due to chronic wear and tear over time since discharge."  The examiner opined that it was less likely as not that the right knee degenerative joint disease had permanently worsened beyond natural progress by the degenerative joint disease of the service-connected left knee.  The examiner noted that the x-ray showed the left knee arthritis had progressed from 2009, with no degenerative joint disease, to 2013 to mild then moderate in 2015, of the service-connected knee.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether a service connected disability either caused or aggravated the Veteran's right knee osteoarthritis, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the March 2009, December 2012, July 2014, and May 2016 VA examiners' unfavorable medical opinions over the September 2002 VA examiner's favorable medical opinion.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

The Board finds that the September 2002 VA examiner's positive nexus opinion lacks significant probative value.  Bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  In this case, the September 2002 VA examiner did not provide a thorough rationale for the opinion.

The Board finds that the VA examiners' unfavorable opinions, based on a review of the Veteran's claims file, are highly probative and weigh against the Veteran's claim.  The September 2005, May 2007, March 2009, December 2012, examiners agreed that the Veteran's symptoms appeared out of proportion to clinical findings.  The March 2009, December 2012, July 2014, and May 2015 VA examiners collectively opined that the Veteran's right knee condition was not due to service or service-connected disability; and each provided a rationale.        

In sum, the record contains four separate negative opinions which address the Veteran's claim to service connection for a right knee disability.  Although certain problems have been noted with some of the opinions, the Board finds their collective findings to be of significant probative value.  The reports and opinions demonstrate that the Veteran has been extensively examined, his claims file has been studied repeatedly, and his medical history has been detailed and considered by medical professionals on several occasions.  Further, with regard to the essential questions before the Board, whether a right knee disability was caused or aggravated by the Veteran's active duty service or service-connected disability, probative opinions accompanied by explanations are of record.

Thus, the record is absent evidence of a right knee disorder in service, evidence of arthritis within a year following service, and evidence of continuity of symptomatology.  In addition, the Board finds that the probative medical evidence of record weighs against a finding of a nexus between the Veteran's right knee disorder and either his active duty service or service-connected left knee and lumbar spine disabilities. 

The Board must also consider the Veteran's own opinion that he has a right knee disorder is related to service-connected disability.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his right knee arthritis as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


